PRECEDENTIAL
      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                _____________

                    No. 14-3063
                   _____________

         ARROWPOINT CAPITAL CORP.,
                             Appellant

                          v.

   ARROWPOINT ASSET MANAGEMENT, LLC;
 ARROWPOINT PARTNERS GP, LLC; ARROWPOINT
PARTNERS GP2, LLC; ARROWPOINT FUNDAMENTAL
    OPPORTUNITY FUND, LP; ARROWPOINT
     STRUCTURED OPPORTUNITY FUND, LP
               _______________

    On Appeal from the United States District Court
              for the District of Delaware
               (D.C. No. 1-10-cv-00161)
        District Judge: Hon. Gregory M. Sleet
                   _______________

                      Argued
                   March 18, 2015

  Before: SMITH, JORDAN, and SLOVITER, Circuit
                    Judges.
              (Opinion Filed: July 16, 2015)
                   _______________

Corby C. Anderson [ARGUED]
Matthew S. DeAntonio
Nexsen Pruet
227 W. Trade St. – Ste. 1550
Charlotte, NC 28202

Michael W. Arrington
Parkowski, Guerke & Swayze
800 King St. – Ste. 203
Wilmington, DE 19801
     Counsel for Appellant

Todd Anthony Coomes
Robert W. Whetzel
Richards, Layton & Finger
920 N. King St.
Wilmington, DE 19801

Jaclyn H. Grodin
Lewis D. Prutzman [ARGUED]
Tannenbaum, Helpern, Syracuse & Hirschtritt
900 Third Avenue
New York, NJ 10022
      Counsel for Appellees
                    _______________

               OPINION OF THE COURT
                   _______________




                             2
JORDAN, Circuit Judge.

       Arrowpoint Capital Corp. (“Capital”) appeals an order
of the United States District Court for the District of
Delaware denying a preliminary injunction in this action for
trademark infringement and unfair competition. Invoking the
Lanham Act and Delaware state law, Capital sought to enjoin
Arrowpoint Asset Management, LLC; Arrowpoint Partners
GP, LLC; Arrowpoint Partners GP2, LLC; Arrowpoint
Fundamental Opportunity Fund, LP; and Arrowpoint
Structured Opportunity Fund, LP (collectively “AAM”) from
using a logo or word mark employing the name “Arrowpoint”
in connection with any investment-related products and
services. Because the District Court’s ruling rests on an
overly narrow interpretation of the kind of confusion that is
actionable under the Lanham Act, we will vacate and remand.




                             3
I.     Background

       A.     Factual Background1

       Capital is a Delaware holding company, whose
subsidiaries, Arrowood Indemnity Company and Arrowood
Surplus Lines Insurance Company, provide insurance and
investment-related financial services throughout the United
States under the Arrowpoint Capital name. Capital says that
it began managing and investing assets derived from
insurance policy premiums in 2007 and that its “primary
source of income is the investment of its reserves in fixed
income securities.” (Opening Br. at 5.) According to Capital,

       1
         In an appeal from the grant or denial of a preliminary
injunction, we typically view the facts in the light most
favorable to the prevailing party. See Stuhlbarg Int’l Sales
Co. v. John D. Brush & Co., 240 F.3d 832, 840 (9th Cir.
2001) (“In an appeal from the granting of a preliminary
injunction, the appellate court will view the facts most
favorable to the plaintiff and all factual conflicts will be
resolved in favor of the prevailing party.” (internal quotation
marks omitted)); see also Utah Med. Prods., Inc. v. Searcy,
958 P.2d 228, 232 (Utah 1998) (reviewing the denial of a
preliminary injunction and explaining that under the clear-
error standard of review, “an appellant must demonstrate that
even in the light most favorable to the trial court, the evidence
was insufficient to support the findings”); Maritrans GP Inc.
v. Pepper, Hamilton & Scheetz, 602 A.2d 1277, 1280 (Pa.
1992) (noting that, in reviewing a lower court’s reversal of a
preliminary injunction order, the facts are “taken in a light
most favorable to … the winner at the trial court level”).




                               4
it earned more than one million dollars from investment-
related services provided to third-party clients for whom it
had executed nearly 1,000 trades between 2007 and 2011.
Capital claims to manage about two billion dollars in assets,
at least as of 2011, and to have executed over 1,200 trades for
its own portfolio between 2007 and 2011. Currently, Capital
owns six trademarks registered with the United States Patent
& Trademark Office for insurance, investment, and
consulting services, all of which feature the words
“Arrowpoint               Capital”           or             the
logo                                    .2 It also has a
pending registration for investment management services, as
to which AAM has filed an opposition.3 Capital says that it

      2
         The trademarks are: 1) Arrowpoint Capital, Reg. No
3,484,564, a word mark registration for insurance-related
services; 2) Arrowpoint Capital, Reg. No. 3,484,563, a logo
registration for insurance-related services; 3) Arrowpoint
Capital, Reg. No. 3,948,120, a word mark registration for
business auditing services; 4) Arrowpoint Capital, Reg. No.
3,948,121, a logo registration for business auditing services;
5) Arrowpoint Capital, Reg. No. 4,132,173, a word mark
registration for employee retirement plan administration and
consulting services; and 6) Arrowpoint Capital, Reg. No.
4,132,172, a logo registration for employee retirement plan
administration and consulting services. Registrations 3
through 6 were awarded after the District Court briefing had
concluded.
      3
        The proceedings before the United States Patent and
Trademark Office pertaining to the seventh registration –
Serial Number 77,836,169 – have been stayed pending the
outcome of this litigation.




                              5
markets its investment services through presentations,
sponsorships, speaking engagements, and attendance at
industry conferences, and it expended approximately
$390,000 between 2007 and 2011 doing so.

      The        AAM       entities,    which      use     the

logo                     , include an investment management
company, two private investment funds, commonly called
“hedge funds,” and the hedge funds’ general partners – all of
which are limited liability companies or limited liability
partnerships organized under the laws of Delaware with their
principle places of business in Denver, Colorado. The AAM
entities were formed between December 2007, when AAM
first began using the mark “Arrowpoint,” and April 2009.
They provide investment-related services, including
individual    investment      management      services     and
administration services for hedge funds. AAM claims to
manage over $1.5 billion in assets and to serve “high net
worth individuals, companies operating primarily for the
benefit of wealthy individuals, family foundations, or trusts.”
(App. at 6.)

      B.       Procedural History

       On February 26, 2010, Capital filed a complaint in the
District Court, asserting four claims:        (1) trademark
infringement under Section 32 of the Lanham Act, 15 U.S.C.
§ 1114; (2) unfair competition and false advertising under
Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a);4 (3)


      4
          Although Capital labeled its second claim as one for




                               6
trademark infringement and misappropriation under Delaware
common law; and (4) violation of the Delaware Deceptive
Trade Practices Act, Del. Code Ann. tit. 6 § 2532. That same
day, Capital filed a motion for a preliminary and permanent
injunction to prevent AAM “from using the ‘Arrowpoint’
name in any form or the [AAM] logo as a trade name,
trademark, or domain name in the advertising, marketing,
promotion, sale, offering for sale, or distribution of [AAM’s]
products and services.” (App. at 113-114.)

       The parties engaged in discovery for several months
until, on August 6, 2010, Capital moved for a scheduling
order and a scheduling conference, which AAM opposed for
reasons that are unclear. Two months later, the District Court
issued a scheduling order allowing for limited additional
discovery and setting a briefing schedule for the injunction
motion. In March 2011, Capital notified the District Court
that briefing was complete and requested a hearing on its
injunction motion.

       Over seventeen months later, on August 20, 2012,
Capital filed its first motion to supplement the record, seeking
to submit affidavits describing nine additional alleged
instances of alleged actual confusion that took place after the


both unfair competition and false advertising under Section
43(a) of the Lanham Act, that was only a label. As the
District Court noted, Capital “only briefed and referenced
statutory language related to unfair competition.” Arrowpoint
Capital Corp. v. Arrowpoint Asset Mgmt., LLC, No. CV 10-
161-GMS, 2014 WL 2123572, at *3 n.9 (D. Del. May 20,
2014). Accordingly, the Court only addressed the unfair
competition claim.




                               7
parties had completed briefing on the injunction motion.
Capital filed a second motion to supplement the record on
April 15, 2013, seeking to submit evidence – again in the
form of affidavits – of seven more instances of alleged actual
confusion that had occurred since the first motion to
supplement had been filed.

       About four months later, on August 13, 2013, Capital
submitted a letter to the District Court inquiring about the
status of its pending motions. The District Court then issued
an order, on September 18, 2013, denying the first motion to
supplement, and another on March 25, 2014, denying the
second motion to supplement. On May 20, 2014, more than
four years after Capital moved for a preliminary injunction,
the District Court denied Capital’s motion without an
evidentiary hearing. This appeal followed.

II.   Discussion5

      Capital argues that the District Court erred in denying
its motion for a preliminary injunction and the related
motions to supplement the record, and it further asserts that,
based on the time taken to consider its preliminary injunction
motion, the case should be reassigned to a different judge on
remand. We address those arguments in turn.




      5
        The District Court had jurisdiction under 28 U.S.C.
§§ 1331 and 1367, and we have jurisdiction pursuant to 28
U.S.C. § 1292.




                              8
       A.     Motion for a Preliminary Injunction6

        Preliminary injunctive relief is “an extraordinary
remedy” and “should be granted only in limited
circumstances.” Am. Tel. & Tel. Co. v. Winback & Conserve
Program, Inc., 42 F.3d 1421, 1426-27 (3d Cir. 1994) (internal
quotation marks omitted). “[O]ne of the goals of the
preliminary injunction analysis is to maintain the status quo,
defined as the last, peaceable, noncontested status of the
parties.” Opticians Ass’n of Am. v. Indep. Opticians of Am.,
920 F.2d 187, 197 (3d Cir. 1990) (internal citations and
quotation marks omitted). The test for such relief is familiar.
“A party seeking a preliminary injunction must show: (1) a
likelihood of success on the merits; (2) that it will suffer
irreparable harm if the injunction is denied; (3) that granting
preliminary relief will not result in even greater harm to the
nonmoving party; and (4) that the public interest favors such
relief.” Kos Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 708
(3d Cir. 2004). The “failure to establish any element [of that
test] renders a preliminary injunction inappropriate.”


       6
         We review a district court’s decision to grant or deny
a preliminary injunction for an abuse of discretion.
Highmark, Inc. v. UPMC Health Plan, Inc., 276 F.3d 160,
170 (3d Cir. 2001). Any findings of fact are reviewed for
clear error and conclusions of law are subject to plenary
review. Id. “An abuse of discretion exists where the district
court’s decision rests upon a clearly erroneous finding of fact,
an errant conclusion of law, or an improper application of law
to fact.” Am. Civil Liberties Union of N.J. v. Black Horse
Pike Reg’l Bd. of Educ., 84 F.3d 1471, 1476 (3d Cir. 1996).




                               9
NutraSweet Co. v. Vit–Mar Enters., Inc., 176 F.3d 151, 153
(3d Cir. 1999).

        Typically, then, the first step in the analysis is to
consider whether the party seeking the preliminary injunction
is likely to succeed on its underlying legal claims, which, in
this case, center on trademark infringement.7 “To prevail on
a claim for trademark infringement or unfair competition
under the Lanham Act, the owner of a valid and legally
protectable mark … must show that a defendant’s use of a
similar mark for its goods ‘causes a likelihood of confusion.’”
Kos, 369 F.3d at 708-09 (quoting A & H Sportswear, Inc. v.
Victoria’s Secret Stores, Inc., 237 F.3d 198, 210 (3d Cir.


      7
         Capital challenged in the District Court both AAM’s
use of the word mark “Arrowpoint” and the AAM logo. See
supra p.7. As to the logos, the District Court ruled that they
were so dissimilar in appearance and impression that they
were not confusingly similar. On appeal, Capital offers no
argument that the Court’s ruling with respect to the logos was
incorrect, and, thus, it has waived any argument against that
ruling. Kost v. Kozakiewicz, 1 F.3d 176, 182 (3d Cir. 1993)
(“[U]nder Federal Rule of Appellate Procedure 28(a)(3) and
(5) and Third Circuit Local Appellate Rule 28.1(a), appellants
are required to set forth the issues raised on appeal and to
present an argument in support of those issues in their
opening brief. It is well settled that if an appellant fails to
comply with these requirements on a particular issue, the
appellant normally has abandoned and waived that issue on
appeal and it need not be addressed by the court of appeals.”
(internal citations omitted)).




                              10
2000)).8 In determining whether there is a likelihood of
confusion, we have adopted a non-exhaustive list of factors,
commonly referred to within our Circuit as the “Lapp
factors,” based on an early case in which they were set forth.
Id. at 709; see also Interpace Corp. v. Lapp, Inc., 721 F.2d
460, 463 (3d Cir. 1983). Because some of the Lapp factors as
initially stated were “not apposite for directly competing
goods,” we later “adapted [them] to make them applicable
whether the products directly compete or not.” A & H, 237
F.3d at 212-13. As adapted, the factors are as follows: (1) the
degree of similarity between the owner’s mark and the
allegedly infringing mark; (2) the strength of the owner’s
mark; (3) the price of the goods and other factors indicating
the care and attention one expects would be given when
making a purchase; (4) the length of time the alleged infringer
has used the mark without evidence of actual confusion
arising; (5) the intent of the alleged infringer in adopting the
mark; (6) the evidence of actual confusion; (7) whether the
goods are marketed through the same channels; (8) the extent
to which the target markets are the same; (9) the perceived
relationship of the goods, whether because of their near-
identity, similarity of function, or other factors; and (10) other
facts suggesting that the prior owner might be expected to
expand into the alleged infringer’s market. Id. at 215. While
the Lapp factors originally referred to competing products, it
is clear that, because the Lanham Act protects against the use
of marks which cause confusion as to “goods, services, or

       8
         Because the District Court found that Capital had a
valid and legally protectable trademark, and because that
determination is not challenged on appeal, we do not address
it. Kost, 1 F.3d at 182.




                               11
commercial activities,” 15 U.S.C. 1125(a)(1) (emphasis
added), those factors apply equally to services, like those
provided by Capital and AAM. Thus, insofar as the case law
uses the terms “goods” or “products” in connection with the
Lapp factors, those terms are interchangeable with “services.”

       “The Lapp factors are best understood as ‘tools to
guide a qualitative decision.’” Kos, 369 F.3d at 709 (quoting
A & H, 237 F.3d at 216).            None of them in itself is
determinative and each must be “‘weighed and balanced’”
based on the particular facts of the case. Id. (quoting
Checkpoint Sys., Inc. v. Check Point Software Techs., Inc.,
269 F.3d 270, 280 (3d Cir. 2001)). Nevertheless, one of the
factors, the sixth in the Lapp list, is of particular significance
because it focuses on evidence of actual confusion, and all of
the Lapp factors are only proxies for the fundamental
question of whether there is a likelihood of confusion from
the use of similar marks. Cf. Top Tobacco, L.P. v. N. Atl.
Operating Co., 509 F.3d 380, 383 (7th Cir. 2007) (“A list of
factors designed as proxies for the likelihood of confusion
can’t supersede the statutory inquiry.”). The controversy here
bears primarily on that sixth factor.

       In its initial preliminary injunction briefing before the
District Court, Capital submitted evidence of eleven incidents
of actual confusion.9 The District Court discounted that

       9
         The eleven instances of actual confusion Capital
offered were as follows.

(1) April 2009: A salesperson for the Royal Bank of Scotland
(“RBS”) contacted Capital to ask why Capital used a different
broker for a large security purchase identified by the code




                               12
*******F9, given that Capital had used the RBS salesperson
in the past. AAM had made the purchase at issue.

(2) April 2009: JPMorgan allocated a securities purchase,
identified by the code *******A3, to a Capital account, when
it should have been allocated to an account owned by AAM.

(3) May 2009: An attorney for Barclays negotiating Capital’s
Term Asset-Backed Securities Loan Facility (“TALF”)
agreement asked whether Capital was a different entity from
the Arrowpoint represented by Tannenbaum Helpern. The
Tannenbaum Helpern firm represented AAM, but never
represented Capital.

(4) June 2009: JPMorgan misallocated to a Capital account a
securities purchase, identified by the code *******J0, that
had been made by AAM.

(5) July 2009: JPMorgan again misallocated to a Capital
account a securities purchase, identified by the code
*******L2, that had been made by AAM.

(6) Summer 2009: Citigroup, Inc. notified Capital that
Capital’s application to purchase TALF securities had been
delayed due to confusion caused by AAM’s submission of an
application for the same securities under the “Arrowpoint”
name. This caused Capital to lose its position in the queue to
acquire the securities.

(7) August 2009: When Capital attempted to participate in a
corporate bond offering through RBS, it was informed that it
would not be able to do so out of Colorado – an apparent




                             13
evidence because the confusion was among brokers and
dealers, rather than being “actual customer confusion.”
Arrowpoint Capital Corp. v. Arrowpoint Asset Mgmt., LLC,
No. CV 10-161-GMS, 2014 WL 2123572, at *6 (D. Del.


reference to AAM, which was based there. Eventually, after
the confusion was resolved, Capital received two-thirds of the
allocation it initially requested.

(8) Fall 2009: Morgan Stanley attempted to confirm a change
in address from AAM’s address in Denver to Capital’s
address in Charlotte.

(9) April 2010: Citigroup sent Capital a general request for
information regarding AAM’s “Arrowpoint Fundamental
Opportunity Fund LP” and “Arrowpoint Structured
Opportunity Fund LP.”

(10) Summer 2010: A JPMorgan salesperson complained
that Capital did not use JPMorgan for a securities purchase.
The purchase had been made by AAM.

(11) Summer 2010: Capital received numerous calls from
employees at Bank of America Merrill Lynch who were
confused about whether a trade had been executed by Capital
or by AAM. As a result of those calls, the bank’s salespeople
have had to communicate with the trading desk about which
“Arrowpoint” is involved in particular transactions. The
bank’s employee said one such conversation lasted for
approximately an hour because they had to determine which
trades had been executed for Capital and for AAM,
respectively, and which salespeople were assigned to each
entity.




                             14
May 20, 2014). Capital argues that the District Court took
too narrow a view of what constitutes actionable confusion,
and we agree.

       The Lanham Act defines trademark infringement as
use of a mark so similar to that of a prior user as to be “likely
to cause confusion, or to cause mistake, or to deceive.” 15
U.S.C. § 1114(1)(a). The likelihood of confusion with which
the Lanham Act is concerned is not limited to confusion of
products among purchasers. For example, in Checkpoint
Systems Inc. v. Check Point Software Technologies, Inc. and
again in Kos Pharmaceuticals, Inc. v. Andrx Corp., we
described how the 1962 amendments to the Lanham Act
broadened the scope of trademark protection. Section 32 of
the Lanham Act originally proscribed only the use in
commerce of similar marks where it was “‘likely to cause
confusion or mistake or to deceive purchasers as to the
source of origin of such goods or services.’” Esercizio v.
Roberts, 944 F.2d 1235, 1244 (6th Cir. 1991) (emphasis
added) (quoting 1946 Lanham Act). In 1962, Congress
deleted the terms “purchasers” and “source of origin,”
affording Lanham Act protection more broadly when a mark
is “likely to cause confusion, or to cause mistake, or to
deceive.” Kos, 369 F.3d at 711 (internal quotation marks
omitted); Checkpoint, 269 F.3d at 295; see also 4 McCarthy
on Trademarks and Unfair Competition § 23:7 (4th ed.)
(“Congress struck out language in the Lanham Act which
required confusion, mistake or deception of purchasers as to
the source of origin of such goods and services. Several
courts have noted this expansion of the test of infringement
and held that it supports a finding of infringement when even
non-purchasers are deceived.” (internal quotation marks
omitted)).




                               15
        For example, in Country Floors, Inc. v. Partnership
Composed of Gepner & Ford, 930 F.2d 1056, 1058 (3d Cir.
1991), we reversed a District Court’s grant of summary
judgment in favor of a defendant, Country Tiles, where the
plaintiff, Country Floors, had adduced evidence that suppliers
and other business contacts confused the two entities.
Specifically, Country Floors represented “(a) that Directory
assistance gave a caller the number for the ‘Country Tiles’
Manayunk Store rather than the ‘Country Floors’ Philadelphia
showroom; (b) that [a Country Tiles] store received a past-
due notice intended for … ‘Country Floors’ … from a
supplier whose invoice arrived in an envelope which included
other materials intended for ‘Country Tiles;’ (c) that [the]
Manager of the ‘Country Tiles’ Manayunk store testified that
the number of inquiries about a connection between Country
Floors and Country Tiles at the Manayunk store had increased
from very few to a noticeable amount; and (d) that [an]
interior designer …, who is not affiliated with Country
Floors, had confused the two stores.” Id. at 1064. Most of
this evidence did not involve customer confusion, but,
nonetheless, we held that it was “evidence of actual
confusion” sufficient to defeat summary judgment because “a
factfinder could conclude there was actual confusion between
the ... names as well as the[] marks.” Id.

       Similarly, in Mid-State Aftermarket Body Parts, Inc. v.
MQVP, Inc., 466 F.3d 630, 634 (8th Cir. 2006), the United
States Court of Appeals for the Eighth Circuit reversed a
summary judgment ruling that was grounded on a misguided
likelihood-of-confusion analysis. The district court’s decision
had “emphasized that distributor Mid-State does not offer
services that compete with the MQVP services protected by




                              16
the mark, and that Mid-State’s customers are collision shops
who are parts end users, not the manufacturers and
distributors who are potential purchasers of MQVP’s
services.” Id. The Eighth Circuit observed, however, that
“the Lanham Act’s unfair competition inquiry is not so
narrow.” Id. Rather, that court held, “‘[c]onfusion is relevant
when it exists in the minds of persons in a position to
influence the purchasing decision or persons whose confusion
presents a significant risk to the sales, goodwill, or reputation
of the trademark owner.’” Id. (emphasis added) (quoting
Beacon Mut. Ins. Co. v. OneBeacon Ins. Grp., 376 F.3d 8, 10
(1st Cir. 2004)).

       A number of other decisions both within our circuit
and beyond have likewise highlighted that the Lanham Act
extends to “the use of trademarks which are likely to cause
confusion, mistake, or deception of any kind, not merely of
purchasers nor simply as to source of origin.” Kos, 369 F.3d
at 711 (internal quotation marks omitted) (quoting Syntex
Labs., Inc. v. Norwich Pharmacal Co., 437 F.2d 566, 568 (2d
Cir. 1971)); see also, e.g., Checkpoint, 269 F.3d at 295
(overly narrow view of confusion “would undervalue the
importance of a company’s goodwill with its customers”);
Meridian Mut. Ins. Co. v. Meridian Ins. Grp., Inc., 128 F.3d
1111, 1118 (7th Cir. 1997) (context of confusion
“immaterial” because any injury to goodwill or loss of control
over reputation is actionable); Champions Golf Club, Inc. v.
Champions Golf Club, Inc., 78 F.3d 1111, 1119-20 (6th Cir.
1996) (relevant evidence of confusion goes beyond purchaser
confusion and includes “confusion among nonpurchasers” in
order to “protect the manufacturer’s reputation” (internal
quotation marks omitted)).




                               17
        The analysis provided by the United States Court of
Appeals for the Second Circuit in Morningside Group, Ltd. v.
Morningside Capital Group, L.L.C., 182 F.3d 133 (2d Cir.
1999), is particularly relevant because, like the present case, it
involved the highly regulated financial industry. There, the
plaintiff presented at trial “extensive evidence of phone calls
and other inquiries received by its people from sophisticated
members of the financial community, both about [the
defendant’s] transactions and about the relationship between
the two entities.” Id. at 141. “Nonetheless the district court
discounted that evidence because it relied on an inordinately
narrow definition of actual confusion.” Id. The Second
Circuit held that, “[c]ontrary to the district court’s approach,
evidence of actual confusion need not be limited to evidence
of mistaken completed transactions. … [C]ourts can properly
take into account evidence of either a diversion of sales,
damage to goodwill, or loss of control over reputation.” Id.
(internal quotation marks omitted).            Recognizing the
particular importance of identity and reputation to financial
firms, the Court noted that “the relevance of actual confusion
beyond mistaken completed transactions is important ...
because in the financial world an investor will almost never
complete a transaction with a mistakenly identified party. If
nothing else, compliance with the due diligence requirement
will normally prevent such errors.” Id. The Second Circuit
warned that, before a transaction is done, “investors might be
confused about the affiliation between two similarly named
companies and might very well alter their behavior based on
that confusion.” Id.

       In the present case, the District Court cited the correct
standard when it stated that “the [Lanham] Act covers ‘the
use of trademarks which are likely to cause confusion,




                               18
mistake, or deception of any kind, not merely of purchasers
nor simply as to source of origin.’” Arrowpoint, 2014 WL
2123572, at *4 n.11 (quoting Kos, 369 F.3d at 711). But the
Court did not then appear to apply that standard; instead it
repeatedly discussed the lack of customer confusion. It said,
for example, that “the plaintiff produced no evidence of
actual customer confusion. … [I]t argues that ‘broker
dealers’ … all have been misled.” Id. at *6. Similarly, it
concluded that, as a matter of law, there was no general
likelihood of confusion, “especially since the record is devoid
of any inference of customer confusion.” Id. at *7 (emphasis
added). And, rather than recognizing the special importance
of identity and reputation in the financial industry, it
discounted such concerns, saying that similar marks can
coexist because “consumers take greater care than many
others,” and “‘prospective purchasers are unlikely to perceive
the marks before becoming familiar with the parties’
businesses.’” Id. at *5 & n.15. That overly narrow
interpretation of what constitutes confusion under the Lanham
Act is contrary to our deeply rooted precedent, including our
decisions in Checkpoint, Kos, and Country Floors. We thus
take this opportunity to reiterate that the Lanham Act protects
against “the use of trademarks which are likely to cause
confusion, mistake, or deception of any kind, not merely of
purchasers nor simply as to source of origin.” Kos, 369 F.3d
at 711 (internal quotation marks omitted). It certainly covers
confusion created “‘in the minds of persons in a position to
influence [a] purchasing decision or persons whose confusion
presents a significant risk to the sales, goodwill, or reputation
of the trademark owner.’” Mid-State, 466 F.3d at 634
(emphasis added) (quoting Beacon, 376 F.3d at 10).




                               19
       AAM cites our decision in Checkpoint, arguing that
somehow it stands for the proposition that the “absence of
evidence of actual consumer confusion in a purchasing
decision” defeats a claim for infringement. (Answering Br. at
32.) But that interpretation of the case is flawed. First, our
consideration of actual confusion evidence in Checkpoint fell
in the middle of a lengthy discussion of whether initial-
interest confusion – as opposed to point-of-sale confusion –
was actionable under the Lanham Act. 269 F.3d at 292-99.
Almost all of our analysis on the issue of confusion related to
that question, which we answered in the affirmative.10
Second, while we expressly reserved judgment as to whether
investor confusion is actionable – a reservation prompted by
the lack of evidence in the case – we nevertheless noted that
“[a]rguably, the 1962 amendments to the Lanham Act
extended actionable confusion beyond purchasers to other
instances affecting a party’s business or goodwill.” Id. at

       10
         In reaching the conclusion that initial-interest
confusion was actionable, we cited to 3 McCarthy on
Trademarks & Unfair Competition § 23.7 for the proposition
that:

       In 1962, Congress struck out language in the
       Lanham Act which required confusion, mistake
       or deception of purchasers as to the source of
       origin of such goods and services. Several
       courts have noted this expansion of the test of
       infringement and held that it supports a finding
       of infringement when even non-purchasers are
       deceived.

Id. at 295 (internal quotation marks omitted).




                              20
300. We went on to recognize that “[i]nvestor confusion may
well threaten a party’s business or goodwill if it would likely
deter or inhibit a company’s ability to attract investors and
raise capital.” Id. In short, Checkpoint does not stand for the
proposition that non-purchaser confusion is not actionable
under the Lanham Act or that it is less important than
customer confusion. There was simply insufficient evidence
of any kind of confusion in Checkpoint to support a claim,
and the case therefore does not shore up AAM’s position.

       AAM also argues that the District Court’s decision did
not turn on whether non-purchaser confusion was actionable
but rather on whether Capital’s evidence deserved to be given
weight. According to AAM, the District Court discounted the
evidence of confusion among non-purchasers because it came
in the form of “self-serving affidavits of [Capital’s]
employees relating hearsay.” (Answering Br. at 28.) And the
District Court did in fact say that it “view[ed] many of the
alleged inquiries about the affiliation between the parties with
great skepticism, given the interested sources and the inability
to cross examine the supposedly confused individuals.”
Arrowpoint, 2014 WL 2123572, at *7 (quoting A & H, 237
F.3d at 227).

        But, even if AAM were correct that the legal error
concerning the test for confusion had no impact on the
District Court’s decision – a premise we do not accept – the
argument that the Court was just weighing evidence would
fail. No doubt, a district court called upon to weigh evidence
may give little credence to that which it deems unreliable,
Kos, 369 F.3d at 719, but it must demonstrate that its decision
in that regard is supportable. Here, the District Court did not
conduct an evidentiary hearing prior to ruling on the




                              21
preliminary injunction, yet it refused to credit evidence
because of perceived credibility issues with the affiants and
because there was no opportunity to cross examine the
individuals who were confused. While an evidentiary hearing
is not always required before resolving a preliminary
injunction, Bradley v. Pittsburgh Bd. of Educ., 910 F.2d 1172,
1175-76 (3d Cir. 1990) (describing various scenarios in which
a hearing would be unnecessary), we have noted that it “may
be improper to resolve a preliminary injunction motion on a
paper record alone; [and] where the motion turns on a
disputed factual issue, an evidentiary hearing is ordinarily
required,” Kos, 369 F.3d at 719 n.16. The record here does
not indicate that either party expressly asked for an
evidentiary hearing, although Capital claims that it made an
oral motion to the District Court. Nonetheless, because
consideration of the injunction motion evidently was
influenced in some significant degree by credibility issues
and factual disputes, the District Court should have conducted
one. See Prof’l Plan Exam’rs of N.J., Inc. v. Lefante, 750
F.2d 282, 288 (3d Cir. 1984) (a district court cannot resolve a
motion for a preliminary injunction that depends upon the
resolution of disputed issues of fact without first holding an
evidentiary hearing); CBS Broad., Inc. v. EchoStar Commc’ns
Corp., 265 F.3d 1193, 1207 (11th Cir. 2001) (“Without the
benefit of an evidentiary hearing, the district court erred in
rejecting [the litigant’s] assertions as not credible.”).11

      11
          See also, e.g., Certified Restoration Dry Cleaning
Network, L.L.C. v. Tenke Corp., 511 F.3d 535, 553 (6th Cir.
2007) (“[I]f questions of fact had been in dispute, an
evidentiary hearing would have been required.”); Cobell v.
Norton, 391 F.3d 251, 261 (D.C. Cir. 2004) (“[I]f there are
genuine issues of material fact raised in opposition to a




                              22
       Moreover, we reject AAM’s argument that the District
Court was entitled to entirely discount hearsay affidavits at
the preliminary injunction stage. It is true that we have held
that a district court may reject unreliable affidavits in
evaluating evidence of actual confusion. For example, in A &
H Sportswear, Inc. v. Victoria’s Secret Stores, Inc., we held
that a district court was right to view “with great skepticism”
evidence entirely coming from interested sources who were
not subject to cross examination and were otherwise isolated
or exceptional. 237 F.3d at 227. We noted that “[i]t is within
the District Court’s discretion to consider the facts, and weigh


motion for a preliminary injunction, an evidentiary hearing is
required. Particularly when a court must make credibility
determinations to resolve key factual disputes in favor of the
moving party, it is an abuse of discretion for the court to settle
the question on the basis of documents alone, without an
evidentiary hearing.” (citations omitted)); Medeco Sec. Locks,
Inc. v. Swiderek, 680 F.2d 37, 38 (7th Cir. 1981) (“It is well
established that, in general, a motion for a preliminary
injunction should not be resolved on the basis of affidavits
alone. Normally, an evidentiary hearing is required to decide
credibility issues.”); Forts v. Ward, 566 F.2d 849, 851 (2d
Cir. 1977) (same); Marshall Durbin Farms, Inc. v. Nat’l
Farmers Org., Inc., 446 F.2d 353, 356 (5th Cir. 1971) (same);
Consolidation Coal Co. v. Disabled Miners of S. W. Va., 442
F.2d 1261, 1269-70 (4th Cir. 1971) (same); 11A Charles
Allen Wright, et al., Federal Practice and Procedure § 2949
(3d ed. 2014) (noting that while an evidentiary hearing is not
always required, there is a “strong preference … for oral
evidence” in preliminary injunction proceedings and that
most courts require an evidentiary hearing where there are
disputed facts).




                               23
them.” Id. And, we have made similar statements in other
cases. See, e.g., Citizens Fin. Grp., Inc. v. Citizens Nat’l
Bank of Evans City, 383 F.3d 110, 122 (3d Cir. 2004) (“In
general, actual confusion evidence collected by employees of
a party in a trademark action must be viewed with skepticism
because it tends to be biased or self-serving.” (internal
quotation marks omitted)); Checkpoint, 269 F.3d at 298
(“[T]he District Court properly took into account the potential
bias of Checkpoint Systems’s employees who testified
[regarding actual confusion].”).      None of those cases,
however, were decided upon an application for a preliminary
injunction; rather, they were decisions made at later stages of
each case. That procedural distinction explains why the self-
serving hearsay affidavits in Kos, a case involving a
preliminary injunction, were sufficient, but the same kind
evidence was not enough to sustain a judgment for the
plaintiff in Checkpoint.

        In rejecting the argument that hearsay affidavits were
inadequate to entitle a movant to preliminary relief in Kos, we
explained that temporary injunctions are “customarily granted
on the basis of procedures that are less formal and evidence
that is less complete than in a trial” or at summary judgment
because there is no “rule in the preliminary injunction context
akin to the strict rules governing the form of affidavits that
may be considered in summary judgment proceedings.” 369
F.3d at 718. Cf. E.T. Browne Drug Co. v. Cococare Prods.,
Inc., 538 F.3d 185, 196 & n.8 (3d Cir. 2008) (“We have
explained the importance of the distinction between the
preliminary injunction and summary judgment stages of
litigation ... . The distinction between the two standards
remains as important in the context of weighing the results of
a survey as in making credibility determinations... .”); 11A




                              24
Charles Allen Wright, et al., Federal Practice and Procedure
§ 2949 (3d ed. 2014) (“[I]t is not surprising that in practice
affidavits usually are accepted on a preliminary injunction
motion without regard to the strict standards of Rule 56(c)(4),
and that hearsay evidence also may be considered.” (footnotes
omitted)). It also appears that at least some of these allegedly
unsubstantiated affidavits actually had email communications
pertaining to the confusion attached as exhibits. We offer no
opinion as to whether the District Court should credit those
submissions, but it is not enough to simply dismiss them as
self-serving. One would hardly expect them to be otherwise.
No party is likely to submit evidence that does not serve its
case.

       In sum, despite credibility questions, the District Court
failed to hold an evidentiary hearing, or to adequately set
forth its rationale for discounting Capital’s evidence, or to
hear oral argument. On this record, those failings amount to
error.

       Because we conclude that the District Court erred in its
actual confusion analysis and its treatment of Capital’s
evidence of confusion, we need not address the remaining
Lapp factors.12 We agree with Capital that the District

       12
          The District Court found that the length of time the
defendant used the mark without actual confusion arising is
neutral because “[t]he court is unable to thoroughly assess
this factor given the nature of the alleged ‘actual confusion’”
Arrowpoint, 2014 WL 2123572, at *7; customer care and
sophistication, “strongly favor[ed] the defendants [AAM]”
Id.; AAM adopted the mark in good faith and thus that factor
favored AAM; channels of advertising factor favored




                              25
Court’s overly narrow view of what constitutes confusion
under the Lanham Act affected its analysis of the other Lapp
factors and the District Court should revisit its rulings in the
first instance in light of the forgoing discussion.13 Kos, 369
F.3d at 712 (stating that normally the application of an
incorrect legal standard results in a remand for the district
court to rule in the first instance using the correct standard).14


defendant because the parties use different media; and the
customer bases are similar but because the parties offered
“distinctly different investment management strategies to
generally different classes of investors” that factor favored
defendants. Id. at *8.
       13
          While the delay in this case is troubling – we are
dealing with an application for preliminary relief dating back
four years – we reject the suggestion that the District Judge
cannot ably and fairly address the case. Our reasons for
denying the request for reassignment are set forth herein. See
infra pp. 35-37.
       14
          We do, however, take this opportunity to note some
difficulty with the District Court’s analysis of AAM’s intent
in adopting the mark. AAM admitted that it knew Capital
was using the “Arrowpoint” name in the insurance industry
before it began using it. That admission was necessary
because, prior to adopting the “Arrowpoint” name, AAM had
conducted a trademark search that revealed that Capital was
already using “Arrowpoint” in connection with both
insurance and financial services. AAM said it did not think
Capital’s use of “Arrowpoint” for insurance services would
preclude it from using “Arrowpoint” for investment services
and the District Court accepted that explanation, finding that




                               26
       Because the District Court determined that Capital
could not show a likelihood of success on the merits, it did
not analyze the remaining three factors for preliminary relief.
If, on remand, the District Court reaches a different
conclusion on the likelihood of success, it will, of course,
need to address one or more of those factors as it assesses
Capital’s request for an injunction. See, e.g., McNeil
Nutritionals, LLC v. Heartland Sweeteners, LLC, 511 F.3d
350, 369 (3d Cir. 2007) (“[W]e will therefore remand for the
District Court to consider whether [Appellant] establishes a
likelihood of success on the remaining elements of trade dress
infringement under the Lanham Act, as well as the remaining
factors for preliminary injunctive relief.”); Allegheny Energy,
Inc. v. DQE, Inc., 171 F.3d 153, 167 (3d Cir. 1999) (“On
remand, the District Court should reassess – in light of this
opinion – the three remaining factors in the four-factor


AAM adopted the name in good faith. Since insurance
companies invest customer premiums in various financial
instruments as a primary source of profits, however, see, e.g.,
Robert McMenamin et al., What do U.S. life insurers invest
in? The Federal Reserve Bank of Chicago, Chicago Fed
Letter No. 309 at tbl. 1 (April 2013) (explaining that, in the
fourth quarter of 2011, life insurers held about $3.5 trillion in
assets, over $3.3 trillion of which were invested in various
financial instruments); see also Opening Br. at 5 (“[Capital]’s
primary source of income is the investment of its reserves in
fixed-income securities”), the closely related character of the
markets for insurance services and for investment services
warranted closer consideration. Again, we do not have any
fixed opinion on this point, but the answer does not appear to
us as evident as it seems to have been to the District Court.




                               27
determination of whether a preliminary injunction should
issue.”); Home Instead, Inc. v. Florance, 721 F.3d 494, 500
(8th Cir. 2013) (“The district court is in the best position to
evaluate all of the evidence and weigh the factors to
determine whether the injunction should issue.” (internal
quotation marks omitted)). We offer no opinion as to whether
Capital is entitled to preliminary relief. 15

      B.     Motion to Supplement16

       Capital also challenges the District Court’s denial of
its motions to supplement the record with additional evidence
of actual confusion. Specifically, while its motion for

      15
          It must be said, however, that, directly contrary to
Capital’s suggestion that a showing of actual confusion
creates a presumption of irreparable harm, we recently held in
light of two recent Supreme Court cases, eBay Inc. v.
MercExchange, L.L.C., 547 U.S. 388 (2006), and Winter v.
Natural Resources Defense Council, Inc., 555 U.S. 7 (2008),
that “a party bringing a claim under the Lanham Act is not
entitled to a presumption of irreparable harm when seeking a
preliminary injunction and must demonstrate that irreparable
harm is likely.” Ferring Pharms., Inc. v. Watson Pharms.,
Inc., 765 F.3d 205, 206 (3d Cir. 2014).
      16
          We review for abuse of discretion the District
Court’s decision on the motions to supplement the record.
See Bradley v. Work, 154 F.3d 704, 709 (7th Cir. 1998) (“We
also find no abuse of discretion – the appropriate question –
in the district court’s refusal to allow the Voters to
supplement the record … .” (citation omitted)).




                              28
preliminary relief was pending, Capital sought to supplement
the record twice. On August 20, 2012, it filed a motion for
leave to supplement the record with nine additional instances
of what it describes as actual confusion.17 Capital later

      17
         The additional confusion evidence consisted of the
      following.

(1) Spring 2011: An analyst at Morgan Stanley contacted
Capital to request an allocation for a bond trade. When
asked to verify that the trade was for Capital, the analyst
advised that it actually was for “Arrowpoint Asset” and
asked whether Capital was affiliated with Arrowpoint Asset.
(App. at 205.)

(2) Summer 2011: Capital was contacted by a representative
of Goldman Sachs and asked to confirm and allocate a trade
placed by an employee of AAM.

(3) Fall 2011: A Barclays representative commented on
Capital’s attendance at an upcoming securities conference.
Capital had not yet signed up to attend. The Barclays
representative explained that she had seen a list of attendees
that included “Arrowpoint Partners.” (Id. at 182-184, 189).

(4) Spring 2012: While attending a conference, Capital
representatives introduced themselves to two employees of
Solamere Advisors, an investment and wealth management
firm. The Solamere Advisors employees said they had heard
of Capital and had looked at the company’s “funds” while
evaluating funds for clients. (Id. at 191-92.) Only AAM
offers such funds.




                             29
(5) Spring 2012: Capital placed a multi-million dollar order
for a new issue bond offered by RBS, Deutsche Bank, and
UBS, but received no allocation in that offering because the
syndicate desk handling the transaction had mistakenly
believed it was placed by “the Arrowpoint in Colorado,” a
“fast money” account or a “hedge fund.” (Id. at 194-95.)
Capital’s contact at RBS explained the syndicate desk’s
mistaken assumption, but by that time there was no way to
rectify the mistake.

(6) Summer 2012: A Credit Suisse salesperson called
Capital to inquire about a report from his syndicate desk that
“Arrowpoint” – evidently AAM – had placed a multi-million
dollar order for a security. (Id. at 181-82.)

(7) Summer 2012: A Wells Fargo salesperson asked
whether Capital had placed an order for several million
dollars in securities. Upon investigating, the salesperson
reported that the buyer was “Arrowpoint Asset Management
in Denver.” (Id. at 181.)

(8) Summer 2012: A Morgan Stanley representative
contacted Capital to confirm a multimillion dollar fixed-
income trade that had been booked to “Arrowpoint Capital.”
(Id. at 204.) The representative said the trader was “Kaelyn”
at telephone number (303) ***-****. The telephone number
was to AAM’s Denver office for one of AAM’s traders.

(9) Summer 2012: A representative of Bank of America
Merrill Lynch contacted Capital by email to inquire about a
trade that had been rejected. The email, with the salutation
“Team,” had two additional addressees, both employed by




                             30
discovered at least six more examples of actual confusion and
moved to supplement the record a second time on April 15,
2013.18 The District Court denied both motions – on


AAM. (Id. at 203-04, 208-09.) The bank representative then
called Capital to ask whether it had another entity, because
she noticed that the trade said “Arrowpoint Asset
Management.” (Id.) She later reported AAM had confirmed
“this was their trade.” (Id.)
       18
            That evidence consisted of the following.

(1) Fall 2012: Capital asked its contact at State Street Bank to
provide a list of authorized signers for its bank account. The
bank contact forwarded a list of authorized signers consisting
of two pages. The first page listed authorized signatories for
Capital and the second page listed authorized signatories for
AAM. When informed of this error, the bank contact
explained that the information he forwarded had been pulled
from an electronic database through a search by name –
indicating that the employee searched for “Arrowpoint.”

(2) Fall 2012: An RBS manager contacted Capital about a
money difference in a multi-million dollar trade. Capital
learned that the trade had been made by AAM because the
customer was identified as “ARROWPOINT ASSET
MGMT-GS.”

(3) Fall 2012: Capital and Barclays jointly participated in a
trial to evaluate a risk management system. Barclays set up
access for Capital’s employees, but mistakenly listed the firm
name as “Arrowpoint Asset Management, LLC.” When
asked about the mistake, the contact at Barclays responded




                                31
that he thought Capital and AAM were both part of the same
entity, which he called “Arrowpoint.”

(4) Winter 2013: A Morgan Stanley employee called Capital
to get account details for trades it had allocated to Capitals’
account. Capital could not identify these trades by the
numbers given, so it asked for the name of the trader. The
name provided was that of a trader employed by AAM. The
Morgan Stanley employee, upon realizing this, stated that he
must have been confused, and that the trades must have been
made by the other Arrowpoint.

(5) Winter 2013: A Credit Suisse employee contacted
Capital to ask whether it had submitted orders in a deal in
which Wells Fargo or Barclays were other leads. The
employee said his syndicate desk had seen an “Arrowpoint”
in the other banks’ order books and wanted to know whether
this referred to Capital or AAM.

(6) Winter 2013: A Royal Bank of Canada Capital Markets
employee contacted Capital to say he had learned from his
syndicate desk that Capital had placed a multi-million dollar
order for an asset-backed security. Although Capital had
analyzed this offering, it had not yet decided to buy. The bank
employee later reported that the order actually was placed by
an “Arrowpoint” in Denver, and he apologized for the trouble
caused by his confusion.

(7) Spring 2013: A reporter for Creditflux, an independent
report on credit trading and investing, contacted Capital to
confirm a tip from market sources that “Arrowpoint” was
about to get involved in structured credit by launching a




                              32
September 18, 2013 and March 25, 2014, respectively –
without explanation.

        Capital argues that the delay in deciding the motion for
preliminary relief necessitated the filing of supplemental
information and that the District Court had no basis for
denying the motions to supplement because the evidence to
be submitted was probative of actual confusion. See Fuji
Photo Film Co. v. Shinohara Shoji Kabushiki Kaisha, 754
F.2d 591, 597 (5th Cir. 1985) (stating that “there is simply no
precedent” for the “total disregard of evidence of actual
confusion”); McCarthy § 23:13 (“No matter how convinced a
trial judge may be of the absence of any likelihood of
confusion, he or she must at least listen to evidence presented
of actual confusion.”). AAM counters that the District Court
rejected the evidence because it was more of the same self-
serving hearsay that the Court had previously declined to
accept and that AAM would have been prejudiced by having
to respond to the additional evidence of confusion nearly
seventeen months after the record closed.



collateral debt obligation, known as a “CLO.” Capital had no
such intention. When asked whether he was sure he had the
right company, the reporter responded by asking whether he
was speaking with “Arrowpoint Capital.” Capital asked the
reporter whether he was seeking the Denver-based AAM, and
the reporter confirmed that he was in fact looking for the
Denver-based firm. A few weeks later, a Business Wire news
item reported that AAM had launched a CLO. The item
referred to AAM’s company name as “Arrowpoint” and to the
new product as “Arrowpoint CLO 2013-1.”




                              33
        We are faced with the difficulty of evaluating the
District Court’s rulings in this regard when they are wholly
unexplained. It would ordinarily be within the District
Court’s discretion to set a deadline for submissions in
deciding a temporary restraining order or preliminary
injunction and to refuse to accept supplemental filings
submitted after that deadline – although the significant delay
in this case would give us cause to doubt the wisdom and
viability of such a decision if that is what happened here. On
the other hand, if the District Court refused to grant the
motions because the affidavits contained hearsay, it would
likely have erred for the reasons we have already described.
Because we are unable to discern the basis for the District
Court’s rulings on the motions to supplement and because we
are vacating the denial of the preliminary injunction on other
grounds, we will also vacate the denial of the motions to
supplement and ask the District Court to revisit its ruling in
light of this opinion.

       C.     Motion for Reassignment19

       Finally, Capital asks us to reassign the case to a
different district judge on remand, arguing that the delay in
ruling on the motion for preliminary relief and the adverse
evidentiary rulings call into question the judge’s impartiality.
We strongly disagree.

      Reassignment is “an exceptional remedy, one that we
weigh seriously and order sparingly.” United States v.

       19
         Our authority to direct the reassignment of a case on
remand is based on 28 U.S.C. § 455(a) and 28 U.S.C. § 2106.
United States v. Bertoli, 40 F.3d 1384, 1411 (3d Cir. 1994).




                              34
Kennedy, 682 F.3d 244, 258 (3d Cir. 2012). “To warrant
reassignment under § 455(a), a case generally must involve
apparent bias deriving from an extrajudicial source, meaning
something above and beyond judicial rulings or opinions
formed in presiding over the case.” United States v. Bergrin,
682 F.3d 261, 282 (3d Cir. 2012). “Our supervisory powers
under § 2106, however, also permit reassignment and are not
necessarily constrained by that limitation.”              Id.
Notwithstanding the differences between the standards for
reassignment under § 455(a) and § 2106, we have typically
reviewed requests for reassignment under both provisions
applying a standard that calls for reassignment when “‘a
reasonable person, with knowledge of all the facts, would
conclude that the judge’s impartiality might reasonably be
questioned.’” Id. (quoting United States v. Wecht, 484 F.3d
194, 213 (3d Cir. 2007)).

         Here, it is clear that reassignment is not warranted.
We have never held that delay alone merits reassignment.
Further, the cases Capital cites for the proposition that delay
alone can warrant reassignment – Brooks v. Central Bank of
Birmingham, 717 F.2d 1340, 1343 (11th Cir. 1983) and Yang
v. City of Chicago, 137 F.3d 522, 527 (7th Cir. 1998) – are
inapposite.     In Brooks, the court of appeals ordered
reassignment because the district court repeatedly
demonstrated hostility toward certain provisions of the Civil
Rights Act of 1964 and ruled that the appointment of counsel
violated the Thirteenth Amendment. 717 F.2d at 1342-43.
Similarly, the reassignment in Yang was not based on the
district court’s delay, but instead was pursuant to a local rule
providing for reassignment whenever a case is remanded for a
new trial. Yang, 137 F.3d at 527 (ordering reassignment
because of Seventh Cir. L.A.R. 36).




                              35
       Further, adverse rulings – even if they are erroneous –
are not in themselves proof of prejudice or bias. See, e.g.,
Liteky v. United States, 510 U.S. 540, 555 (1994) (“[J]udicial
rulings alone almost never constitute a valid basis for a bias
or partiality motion [under § 455(a)]” since they rarely
“evidence the degree of favoritism or antagonism required ...
when no extrajudicial source is involved”); Securacomm
Consulting, Inc. v. Securacom, Inc., 224 F.3d 273, 278 (3d
Cir. 2000) (“[A] party’s displeasure with legal rulings does
not form an adequate basis for recusal.”); Jones v. Pittsburgh
Nat’l Corp., 899 F.2d 1350, 1356 (3d Cir. 1990)
(“Disagreement with a judge’s determinations certainly
cannot be equated with the showing required to so reflect on
his impartiality as to dictate recusal.”).

        Indeed, after careful consideration of the record, we
find no evidence of bias in the district judge’s handling of the
case. To the contrary, the judge appears to have been
completely impartial and we have high confidence in him as a
jurist. Because we are satisfied that he will handle this case
in a fair and expeditious manner, the request for reassignment
will be denied.

III.   Conclusion

       For the forgoing reasons, we will vacate the rulings at
issue and remand the case for further proceedings consistent
with this opinion.




                              36